DETAILED ACTION
Response to Arguments of Interview
Applicant's oral arguments have been fully considered and are persuasive.
Applicant argued that the indefinite rejection of claim 8 was overcome by the proposed amendment consistent with the Examiner’s previous suggestion; the Examiner is in agreement, therefore said rejection(s) is/are withdrawn in view of the Examiner’s Amendment below. 
Applicant argued that the proposed amendment to cancel independent claim 1 and place all remaining dependencies of the other non-independent claims to instead depend on allowed independent claim 10 would leave only claims with the allowable subject matter. The Examiner is in agreement, noting that the previous rejections are overcome and the finality of the previous Office Action is withdrawn in accordance with 37 C.F.R. 1.116(b)(1) and MPEP 706.07(e) in view of the Examiner’s Amendment below placing the application in condition for allowance. 

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with ATTNY Michael Cofield (54630) on 29APR2021.
The application has been amended as follows: 	
CLAIMS
	1.	(Canceled) 

	2.	(Currently Amended) The optical sensor device of claim 10 [[1]], wherein the first input electrode is configured to receive a first electrical signal and provide a first input acoustic wave to the first light sensing area,
	the first output electrode is configured to output a first output acoustic wave modulated by the first sensing film of which properties change according to external light,

	the second output electrode is configured to output a second output acoustic wave modulated by the substrate exposed to the air, wherein properties of the substrate exposed to the air change according to a temperature.

	3.	(Original) The optical sensor device of claim 2, wherein the first output acoustic wave has a first peak and a second peak in a range from about 200 MHz to about 300 MHz,
	a Q factor at the first peak is between about 200 and about 600, and
	a difference between insertion losses of the first peak and the second peak is equal to or greater than 3 dB.

	4.	(Currently Amended) The optical sensor device of claim 10 [[1]], wherein the first input electrode and the first output electrode comprise Inter Digit Transducer (IDT) electrodes comprising a plurality of fingers having comb shapes, and
	the first sensing film is configured to cover all of the plurality of fingers.

	5.	(Original) The optical sensor device of claim 4, wherein a number of fingers comprised in the first input electrode and the first output electrode is between 35 and 121.

	6.	(Rejoined – Currently Amended) The optical sensor device of claim 10 [[1]], further comprising a ground electrode disposed between the first light sensing area and the temperature sensing area,
	wherein the first input electrode and the second input electrode are symmetrically disposed with respect to the ground electrode.

	7.	(Currently Amended) The optical sensor device of claim 10 [[1]], wherein the first input electrode, the first output electrode, the second input electrode, and the second output electrode comprise a plurality of Inter Digit Transducer (IDT) fingers and a plurality of bar electrodes,

	lengths of the plurality of bar electrodes of the first output electrode and the second output electrode are different from lengths of the plurality of bar electrodes of the first input electrode and the second input electrode.

	8.	(Currently Amended) The optical sensor device of claim 10 [[1]], wherein the first input electrode, the first output electrode, the second input electrode, and the second output electrode comprise a plurality of Inter Digit Transducer (IDT) electrodes comprising a plurality of IDT fingers and a plurality of bar electrodes, and
	a first aperture, which is a length in which the plurality of IDT fingers comprised in the first input electrode cross and overlap each other; and
	a second aperture, which is a length in which the plurality of IDT fingers comprised in the second electrode cross and overlap each other, wherein the first aperture is greater than the second aperture.

	9.	(Currently Amended) The optical sensor device of claim 10 [[1]], wherein the substrate comprises a second light sensing area that is close to the first light sensing area,
	in the second light sensing area, a third input electrode, a third output electrode, which are apart from each other with a third delay gap between the third input electrode and the third output electrode, and a second sensing film configured to cover the third delay gap are disposed, and
	one of the first sensing film and the second sensing film is configured to detect visible light, and the other of the first sensing film and the second sensing film is configured to detect ultraviolet rays.

	10.	(Currently Amended) An optical sensor package comprising:
	a printed circuit board comprising a first bonding pad area and a second bonding pad area;
	an optical sensor device disposed on the printed circuit board and connected to the first bonding pad area through wire bonding;

	molding portions surrounding the optical sensor device and molding the second bonding pad area and the IC chip 
	a transparent substrate disposed on the molding portions and forming an air gap with the optical sensor device,
	wherein the optical sensor device comprises:
	a substrate comprising a first light sensing area and a temperature sensing area and comprising a piezo electric material;
	a first input electrode and a first output electrode which are disposed in the first light sensing area and are apart from each other with a first delay gap between the first input electrode and the first output electrode;
	a first sensing film overlapping the first delay gap and configured to cover at least some portions of the first input electrode and the first output electrode; and 
	a second input electrode and a second output electrode which are disposed in the temperature sensing area and are apart from each other with a second delay gap between the second input electrode and the second output electrode, and
	wherein the second delay gap is exposed to air.

11.  (Canceled)	

Election/Restrictions
Claim(s) 10 & 2-9 is/are allowable. The restriction requirements, as set forth in the Office action mailed on 09/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. Claim(s) 6, directed to an unelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claim(s) 10 & 2-9 is/are allowed.
The following is the Examiner’s statement of reasons for allowance:
The Reasons for Allowance are the same as previously indicated in the Office Action dated 01/07/2021, and now include allowance of claims now depending on previously indicated allowed independent claim 10.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856